Title: From James Madison to Alexander J. Dallas, 12 January 1804 (Abstract)
From: Madison, James
To: Dallas, Alexander J.


12 January 1804, Department of State. “I duly received both your letters [not found] respecting the Brig Friends. The President having given no direction for a remission of the penalties incurred, it follows that the law ought to take its course. I should have returned a particular answer to the first letter, had I been acquainted with the suspension and its consequences, which have intervened: but it was presumed that an unfavourable conclusion of the application would have been inferred, as in other instances from the pardon being withheld.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.


